COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JEAN SLACK LOCKHART, in her                      §              No. 08-19-00153-CV
 capacities as Trustee of the Lockhart Family
 Bypass Trust and Independent Executor of         §                Appeal from the
 the Estate of Warren L. Lockhart,
                                                  §               118th District Court
                      Appellant,
                                                  §            of Howard County, Texas
 v.
                                                  §                  (TC# 52663)
 CHISOS MINERALS, LLC; SANTA
 ELENA MINERALS IV, LP;                           §
 PONDEROSA ROYALTY, LLC; BLAKE
 J. ROBBINS; NAVIGATOR OIL &                      §
 MINERALS, INC.; MICHAEL J. DANIEL;
 HOLTEN G. CAMPBELL; AUSTEN S.                    §
 CAMPBELL; OSADO PROPERTIES,
 LTD.; SHEPARD R. SITES; CASEY G.                 §
 RIGGAN; LEVEE MINERALS, LLC;
 COMPADRE ROYALTY, LLC; JEFE                      §
 INTERESTS, LLC; AND MB MINERALS,
 LP,                                              §
                 Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF MARCH, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.